Title: From James Madison to Alexander J. Dallas, 15 October 1816
From: Madison, James
To: Dallas, Alexander James


        
          
            Dear Sir
            Washington Octr. 15. 1816
          
          It being finally arranged that Mr. Crawford will enter the Treasury Department on Monday next, I lose no time in apprizing you of the day, on which the requisition on your kind and protracted attention to its duties, will be at an end. The letter offering the War Department to Mr. Lowndes, having been sent to N. York missed of him altogether; and it unluckily happened, that he set out, after his return to Washington, before I had an opportunity of communicating with him. A letter will follow him with a chance of overtaking him, before he reaches Charleston: but will probably not arrest his journey, should the object of it be acceptable to him.
          I thank you very much, my dear Sir, for the friendly offers in your favor of the 5th. inst: and I renew all my acknowlegements & assurances with respect to the past services, for which I am personally indebted; as well as our Country which is enjoying and awaiting the beneficial fruits of them. Accept my high esteem and my cordial salutations
          
            James Madison
          
        
        
          Nothing has occurred diminishing the improbability of Col: Jessup’s intelligence. You will have noticed the occurrence in the Gulf of Mexico, which is producing considerable sensation. We are not able to appreciate all its circumstances; but it is difficult to believe that the Conduct of the Spanish Squadron, is to be ascribed to hostile orders from Madrid.
        
      